Exhibit 10.7
AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
FOR THE
CHIEF EXECUTIVE OFFICER OF BERKSHIRE BANK
Article 1
Description, Purpose and Definitions
1.1 Name. The name of this Plan is the “Berkshire Bank Supplemental Executive
Retirement Plan.”
1.2 Purpose. The purpose of the Plan is to promote the retention of Michael P.
Daly, the Chief Executive Officer of the Company, by providing an additional
source of retirement income to supplement that available to him from other
sources.
1.3 Definitions. For purposes of the Plan, the following words and phrases shall
have the meanings indicated, unless the context clearly indicates otherwise.
“Bank” means Berkshire Bank, Pittsfield, Massachusetts.
“Cause” means termination of employment because of Executive’s personal
dishonesty, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule or regulation (other than traffic violations or similar infractions)
or a final cease-and-desist order.
“Change in Control” means an event of a nature that: (i) would be required to be
reported in response to Item 1(a) of the current report on Form 8-K, as in
effect on the date hereof, pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”); or (ii) results in a Change in
Control of the Bank or the Company within the meaning of the Bank Change in
Control Act and the Rules and Regulations promulgated by the Federal Deposit
Insurance Corporation (“FDIC”) at 12 C.F.R. § 303.4(a) with respect to the Bank
and the Board of Governors of the Federal Reserve System (“FRB”) at 12 C.F.R. §
225.41(b) with respect to the Company, as in effect on the date hereof; or
(iii) results in a transaction requiring prior FRB approval under the Bank
Holding Company Act of 1956 and the regulations promulgated thereunder by the
FRB at 12 C.F.R. § 225.11, as in effect on the date hereof except for the
Company’s acquisition of the Bank; or (iv) without limitation such a Change in
Control shall be deemed to have occurred at such time as (A) any “person” (as
the term is used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Bank or the Company representing
20% or more of the Bank’s or the Company’s outstanding securities except for any
securities of the Bank purchased by the Company in connection with the
conversion of the Bank to the stock form and any securities purchased by any
tax-qualified employee benefit plan of the Bank; or (B) individuals who
constitute the Board of Directors on the date hereof (the “Incumbent Board”)
cease for any reason to constitute at least a majority thereof, provided that
any person becoming a director subsequent to the date hereof whose election was
approved by a vote of at least three-quarters (3/4) of the directors comprising
the Incumbent Board, or whose nomination for election by the Company’s
stockholders was approved by the same Nominating Committee serving under an
Incumbent Board, shall be, for purposes of this clause (B), considered as though
he were a member of the Incumbent Board; or (C) a plan of reorganization,
merger, consolidation, sale of all or substantially all the assets of the Bank
or the Company or similar transaction occurs in which the Bank or Company is not
the resulting entity; or (D) solicitations of shareholders of the Company, by
someone other than the current management of the Company, seeking stockholder
approval of a plan of reorganization, merger or consolidation of the Company or
Bank or similar transaction with one or more corporations as a result of which
the outstanding shares of the class of securities then subject to the plan or
transaction are exchanged for or converted into cash or property or securities
not issued by the Bank or the Company shall be distributed; or (E) a tender
offer is made for 20% or more of the voting securities of the Bank or the
Company.

 

 



--------------------------------------------------------------------------------



 



“Company” means Berkshire Hills Bancorp, Inc., a Delaware corporation.
“Disability” means Executive’s absence from employment which: (i) is due to his
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months; or (ii) results from a medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than twelve (12) months, and causes
Executive to receive income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering the Bank’s
employees; or (iii) is based on a determination by the Social Security
Administration that Executive is totally disabled.
“Executive” means Michael P. Daly, Chief Executive Officer of the Bank.
“Final Average Earnings” means the highest average of the total salary and bonus
paid to executive for any three consecutive completed calendar years preceding
termination.
“Separation from Service” shall mean the Executive has experienced a termination
of employment with the Bank and its affiliates due to death, Disability,
retirement or other termination of employment. Executive will not be deemed to
have experienced a Separation from Service if he is on military leave, sick
leave, or other bona fide leave of absence, to the extent such leave doe not
exceed a period of six months or, if longer, such longer period of time as is
protected by either statute or contract. For purposes of this Plan, Executive
will be presumed to have a Separation from Service where the level of services
performed by the Executive is less than 50 percent of the average level of
services performed during the immediately preceding 36-month period. For all
purposes hereunder, whether the Executive has had a Separation from Service will
be determined in accordance with Treasury Regulation Section 1.409A-1(h) and
subsequent guidance.
“Specified Employee” shall have the meaning required under Treasury
Regulation Section 1.409A-1(b)(i).

 

2



--------------------------------------------------------------------------------



 



Article 2
Eligibility
2.1 Entitlement to Benefits. Except to the extent provided in Sections 3.2, 3.3
and 3.4, Executive shall become entitled to receive a benefit under the Plan
only if his employment with the Bank terminates for reasons other than Cause
after he has attained age 62. Notwithstanding anything in this Plan to the
contrary, no benefit shall be payable to Executive if his employment is
terminated for Cause.
Article 3
Supplemental Retirement Benefits
3.1 Basic Benefit. Subject to the succeeding provisions of this Article,
Executive shall be entitled to an annual benefit equal to 46.6% of his Final
Average Earnings upon his separation from service (other than for Cause) at or
after attaining age 62.
3.2 Early Retirement Benefit. If Executive’s separation from service occurs
prior to the date he attains age 62 but after attaining age 55, other than by
reason of his death or Disability or following a Change in Control, he shall be
entitled to a percentage of the basic benefit determined under Section 3. The
percentage of Executive’s benefit under this Section 3.2 shall be determined as
follows:

  (i)  
If he retires during the calendar year in which he attains age 55, the benefit
otherwise determined under Section 3.1 shall be reduced by 50%.

  (ii)  
If he retires during the calendar year in which he attains age 56, the benefit
otherwise determined under Section 3.1 shall be reduced by 40%.

  (iii)  
If he retires during the calendar year in which he attains age 57, the benefit
otherwise determined under Section 3.1 shall be reduced by 30%.

  (iv)  
If he retires during the calendar year in which he attains age 58, the benefit
otherwise determined under Section 3.1 shall be reduced by 20%.

  (v)  
If he retires during the calendar year in which he attains age 59, the benefit
otherwise determined under Section 3.1 shall be reduced by 15%.

  (vi)  
If he retires during the calendar year in which he attains age 60, the benefit
otherwise determined under Section 3.1 shall be reduced by 10%.

  (vii)  
If he retires during the calendar year in which he attains age 61, the benefit
otherwise determined under Section 3.1 shall be reduced by 5%.

Such benefit shall be paid in accordance with Executive’s election under
Section 3.5 at the time specified in Section 3.6.

 

3



--------------------------------------------------------------------------------



 



3.3 Death and Disability Benefits.

  A.  
If Executive dies while employed by the Bank or his separation from service
occurs by reason of his Disability, there shall be paid to him or his designated
beneficiary an amount equal to the benefit he would have received under
Section 3.1 if he had retired on the date immediately preceding his date of
death or termination of employment and, as of such date, was deemed to satisfy
the age requirement of Section 3.1. Such benefit shall be paid in accordance
with his election under Section 3.5 at the time specified in Section 3.6.

  B.  
If Executive dies after his entitlement to a benefit has been established by
reason of his termination of employment but prior to the time that benefit
payment(s) have commenced, such payment(s) shall be made to his beneficiary in
accordance with his election.

  C.  
Executive may, on a form prescribed by and filed with the Administrator,
designate a beneficiary to receive any death benefit payable under this section.
If no effective beneficiary designation is on file at the time of his death, the
death benefit under this section shall be paid as follows:

  (1)  
To his surviving spouse; or
    (2)  
If no spouse survives, to his surviving children in equal shares, with the
descendants of a child who has predeceased him taking such child’s share by
representation; or
    (3)  
If none of his spouse and descendants is living, to the representative of his
estate.

  D.  
The automatic beneficiaries set forth in Subsection C and, except as otherwise
provided in Executive’s duly filed beneficiary designation, the beneficiaries
named in such designation, shall become fixed at his death so that if a
beneficiary survives him but dies before final payment of the death benefit, any
remaining death benefits shall be paid to the representative of such
beneficiary’s estate.

3.4 Change in Control Benefit
If Executive experiences a Separation from Service with the Bank following a
Change in Control (other than for Cause) and such Change in Control also
satisfies the requirements for a Change in Control within the meaning of
Treasury Regulation Section 1.409A-3(i)(5), there shall be paid to him an amount
equal to the benefit he would have received if he had retired on the date
immediately preceding his date of termination of employment and, as of such
date, was deemed to satisfy the age requirements of Section 3.1. If Executive’s
Separation from Service occurs within two (2) years of the Change in Control,
such benefit shall be paid in a single lump sum within ten (10) days following
Separation from Service, provided however, that if Executive is considered a
Specified Employee at the time such payment is due, the lump sum benefit shall
be delayed and shall be paid on the first day of the seventh (7th) month
following such Separation from Service. If Executive’s Separation from Service
occurs more than 2 years following the occurrence of a Change in Control, or if
it occurs within 2 years of a Change in Control but the Change in Control does
not also satisfy the requirements of Treasury Regulation Section 1.409A-3(i)(5),
Executive’s benefit shall be paid in accordance with Executive’s election under
Section 3.5. To the extent necessary to avoid a penalty under Section 409A of
the Code, all or a portion of Executive’s benefit shall be delayed and paid on
the first day of the seventh month following Executive’s Separation from
Service.

 

4



--------------------------------------------------------------------------------



 



3.5 Form of Benefit.

A  
Upon Executive’s entitlement to a benefit under this Plan, his benefit shall be
paid in the form of (i) a single life annuity with twenty (20) annual payments
guaranteed or (ii) a lump sum which is actuarially equivalent to the annuity
form of payment in (i), as designated by Executive on an election form provided
by the Bank for such purpose. The election form contemplated by this
Section 3.5-A must be completed by Executive no later than December 31, 2008. If
Executive has made an election prior to December 31, 2008 and wishes to change
such election, Executive can change such election prior to December 31, 2008,
without complying with the additional requirements of Section 3.5-B hereof, so
long as Executive’s election does not: (i) cause a payment to be made to
Executive in 2008 which otherwise would have been made in a later year, or
(ii) delay a payment that would otherwise be made to Executive in 2008 and cause
such payment to be made in a later year.

  B.  
Executive may, while employed by the Bank, change the form in which his benefits
shall be paid by filing a revised election indicating such change, provided that
the election complies with this Section 3.5-B. Such election shall (i) not take
effect until at least 12 months after the date on which the election is made,
(ii) in the case of an election related to a payment made for reasons other than
due or death or Disability, the election must defer the payment date by at least
five (5) years beyond the previously scheduled commencement date (or in the case
of a life annuity or installment payments treated as a single payment, five
(5) years from the date the first amount was scheduled to be paid), and
(iii) with respect to an election related to a payment at a specified time or
pursuant to a fixed schedule (as described in Treasury
Regulation Section 1.409A-3(a)(4)), the election must be made not less than
12 months before the date the payment is scheduled to be paid (or in the case of
a life annuity or installment payments treated as a single payment, five
(5) years from the date the first amount was scheduled to be paid). No changes
in the form of benefit payment shall be permitted following his termination of
employment.

 

5



--------------------------------------------------------------------------------



 



3.6 Time of Payment/Calculation of Lump Sum.

  A.  
Benefit payments made to Executive or Executive’s beneficiary pursuant to
Sections 3.1, 3.2 or 3.3 shall commence in accordance with his election under
Section 3.5 not later than 60 days following his separation from service.

  B.  
For purposes of this Plan, any lump sum calculation shall be made assuming a
mortality age using the 1994 Group Annuity Reserve (GRA) table and a discount
rate of six percent (6%).

3.7 Payment in the Event of Incapacity or Minority. If the Bank, in its
discretion, determines that any person entitled to receive any payment under
this Plan is physically, mentally or legally incapable of receiving or
acknowledging receipt of payment, and no legal representative has been appointed
for such person, the Administrator in its discretion may (but shall not be
required to) cause any sum otherwise payable to such person to be paid to one or
more legal person(s) as may be chosen by the Administrator from among the
following: the institution maintaining such person, such person’s spouse,
children, parents or other relatives by blood or marriage, a custodian under any
applicable Uniform Transfers to Minors Act or any other person determined by the
Administrator to have incurred expense for such person. The Administrator’s
payment, based upon its good faith determination of the incapacity of the person
otherwise entitled to payments under this Plan and the existence of any other
person specified above, shall be conclusive and binding on all persons. Any such
payment shall be a complete discharge of the liabilities of the Company under
this Plan to the extent of such payment.
3.8 Specified Employee. Notwithstanding any other provision of this Article 3,
in the event Executive is a Specified Employee, as defined in accordance with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
any regulations issued thereunder, payment of Executive’s Basic Benefit or Early
Retirement Benefit, as applicable, shall not commence until six (6) months after
Executive’s Separation from Service.
Article 4
Source of Benefits
4.1 Employer Funds. This Plan is unfunded, and all benefits payable to Executive
and his beneficiaries shall be payable solely from the general assets of the
Bank. Executive shall not be required or permitted to make any contribution to
the Plan.
4.2 Trust Fund. The Bank may establish a trust from which part or all of the
benefits under the Plan are to be paid. If a trust is established, all of the
principal and income of such trust shall remain subject to the claims of the
Bank’s creditors until applied to the payment of benefits.

 

6



--------------------------------------------------------------------------------



 



4.3 Executive’s Right to Funds. This Plan constitutes a mere promise by the Bank
to make benefit payments in the future. Beneficial ownership of any assets,
whether cash or investments, that the Bank may earmark or place in trust to pay
Executive’s benefits under this Plan shall at all times remain in the Bank, and
neither Executive nor his beneficiaries shall have any property interest in any
specific assets of the Bank. To the extent Executive or any other person
acquires a right to receive payments from the Bank under this Plan, such right
shall be no greater than the right of any unsecured general creditor of the
Bank.
Article 5
Administration
5.1 Administrator. The Board of Directors of the Bank shall be the Administrator
of the Plan. The Board may delegate any of its administrative functions to
another person, subject to the revocation of such delegation at any time.
5.2 Discretion. The Administrator shall also have the discretionary power and
authority, which it shall exercise in good faith, to determine whether Executive
is entitled to a benefit under the Plan, the identity of Executive’s
beneficiaries, and the amount and form of the benefit payable to Executive or
his beneficiary. The Administrator shall have the discretion and authority to
interpret the Plan and to make such rules and regulations as it deems necessary
for the administration of the Plan and to carry out its purposes. The
determinations of the Administrator shall be conclusive and binding on all
persons.
5.3 Determination of Benefit. The Administrator’s good faith determination of
the benefits to which Executive or his beneficiaries are entitled under this
Plan shall be conclusive and binding on all persons; provided, however, that
this provision shall not preclude the Administrator’s correcting any error the
Administrator determines to have been made in the computation of any benefit.
The Administrator shall be entitled to recover from any Participant or
beneficiary, or from his estate, the amount of any overpayment of benefits and
may reduce the amount of future benefits payable to any individual by the amount
of any overpayment made with respect to Executive.
5.4 Benefit Claim Procedure. Within a reasonable period of time following
Executive’s termination of employment, the Administrator will inform Executive
or his beneficiary of the amount of benefits, if any, payable from the Plan. Not
later than 30 days after receipt of such notification, Executive or his
beneficiary may file with the Administrator a written claim objecting to the
amount of benefits payable under the Plan. The Administrator, not later than 90
days after receipt of such claim, will render a written decision to the claimant
on the claim. If the claim is denied, in whole or in part, such decision will
include the reason or reasons for the denial, a reference to the Plan provision
that is the basis for the denial, a description of additional material or
information, if any, necessary for the claimant to perfect the claim, an
explanation as to why such information or material is necessary and an
explanation of the Plan’s claim procedure. The claimant may file with the
Administrator, not later than 60 days after receiving the Administrator’s
written decision, a written notice of request for review of the decision, and
the claimant or the claimant’s representative may review Plan documents which
relate to the claim and may submit written comments to the Administrator. Not
later than 60 days after receipt of such review request, the Administrator will
render a written decision on the claim, which decision will include the specific
reasons for the decision, including a reference to the Plan’s specific
provisions where appropriate. The foregoing 90- and 60-day periods during which
the Administrator must respond to the claimant may be extended by up to an
additional 90 or 60 days, respectively, if special circumstances beyond the
Administrator’s control so require.

 

7



--------------------------------------------------------------------------------



 



5.5 Indemnification. The Bank shall indemnify the Administrator and each other
person to whom administrative functions are delegated against any and all
liabilities that may arise out of their administration of the Plan, except those
that are imposed on account of such person’s willful misconduct.
5.6 Limitation of Authority. No person performing any administrative functions
with respect to the Plan shall exercise, or participate in the exercise of, any
discretion with respect to his own benefit under the Plan. This provision shall
not preclude such person from exercising discretionary authority with respect to
the generally applicable provisions of the Plan, even though such person’s
benefit may be affected by such exercise.
Article 6
Miscellaneous
6.1 Actuarial Equivalency. Except as otherwise provided for in Section 3.7C,
whenever an actuarial equivalent must be determined under this Plan, it shall be
determined using reasonable actuarial factors elected by the Administrator.
6.2 Termination of Employment. Executive shall be deemed to have terminated
employment for purposes of this Plan when he or she has ceased to provide
service to the Bank as an employee.
6.3 Effective Date. This Plan is restated effective as of January 1, 2008.
6.4 No Employment Rights. Nothing contained in this Plan shall be construed as
conferring upon Executive the right to continue in the employ of the Bank.
6.5 No Compensation Guarantees. Nothing contained in this Plan shall be
construed as conferring upon Executive the right to receive any specific level
of compensation; nor shall the Bank be prevented in any way from modifying the
manner or form in which Executive is to be compensated.
6.6 Effect on Benefit Plans. Neither benefits accrued by Executive under this
Plan nor amounts paid pursuant to the Plan following his termination of
employment shall be deemed to be salary or other compensation to him for the
purpose of computing benefits to which he or she may be entitled under any
pension plan or other employee benefit plan or arrangement sponsored by the
Bank, except to the extent such other plan expressly provides otherwise.
6.7 Rights and Benefits Not Assignable. The rights and benefits of Executive and
any other person or persons to whom payments may be made pursuant to this Plan
are personal and, except for payments made to the representative of a person’s
estate which may be assigned to the persons entitled to such estate, shall not
be subject to any voluntary or involuntary anticipation, alienation, sale,
assignment, pledge, transfer, encumbrance, attachment, garnishment by creditors
of Executive or such person or other disposition.

 

8



--------------------------------------------------------------------------------



 



6.8 Amendment and Termination.

  A.  
The Board of Directors of the Bank may amend this Plan in such manner as it
deems advisable, provided that no amendment shall reduce the accrued benefit of
Executive, determined as of the date of the adoption of such amendment.

  B.  
The Bank may terminate this Plan at any time. No person shall accrue any
additional benefits under the Plan following the date of its termination.
However, the termination of the Plan shall not affect Executive’s right to
receive payment of his accrued benefit (determined as of the date of the Plan’s
termination) upon termination of employment; provided Executive would have been
entitled to a benefit upon termination of employment if the Plan had not been
terminated.

6.9 Governing Law. Except to the extent preempted by federal law, this Plan
shall be construed in accordance with, and governed by, the laws of the
Commonwealth of Massachusetts without regard to rules relating to choice of law.
6.10 Entire Agreement. This Plan constitutes the entire understanding between
the Bank and each Participant as to the subject matter hereof. No rights are
granted to Executive by virtue of this Agreement other than those specifically
set forth herein.
6.11 Section 409A Compliance. Notwithstanding any other provision of the Plan or
any administrative form related to the Plan, this Plan shall be interpreted in
accordance with, and incorporate the terms and conditions required by,
Section 409A of the Code, together with any Department of Treasury regulations
and other guidance issued thereunder, including without limitation, any
regulations or other guidance that may be issued after the date hereof. The
Board of Directors, in its discretion, may adopt any amendments to the Plan or
modify any related administrative form or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions the Board of Director determines to be necessary or
appropriate to comply with the requirements of Section 409A of the Code.

 

9